Beck, P. J.,' and Hill, J.,
dissenting. Being of the opinion that the county warrants under consideration in this case do not bear interest, we dissent from the ruling of the majority. The cases of Lettice v. American National Bank, 133 Ga. 874, First National Bank of Rome v. Owens, 147 Ga. 599, and Tift & Peed Grocery Co. v. Worth County, 150 Ga. 319 (supra), require a different conclusion from that announced. Those cases are binding until reviewed and overruled. We do not think that the distinction drawn between the cases cited and the instant case is sound. The statement of facts in the Lettice case, supra, as set out in the official report, does not develop all the facts, but an examination of the record in that case will show that the question as to whether county warrants draw interest was squarely presented, and the judgment of reversal of the court below was an unqualified ruling that they did not bear interest.